691 S.E.2d 13 (2010)
NORTH CAROLINA FARM BUREAU MUTUAL INSURANCE COMPANY, Plaintiff,
v.
Kelvin Lee SIMPSON, Ricky Ray Harrington, and the North Carolina Department of Transportation, Defendants.
No. 309P09.
Supreme Court of North Carolina.
January 28, 2010.
Theodore B. Smyth, Raleigh, for NC Farm Bureau Mutual Ins. Co.
Herman E. Gaskins, Washington, for Ricky Ray Harrington.
Kelvin Lee Simpson, pro se.
Steven A. Armstrong, Assistant Attorney General, for NC DOT.
Prior report: ___ N.C.App. ___, 678 S.E.2d 753.

ORDER
Upon consideration of the petition filed on the 28th of July 2009 by Defendant (Harrington) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."